DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed March 25, 2022 has been entered. Claims 1-20 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over van den Ende et al. (US 2017/0347957 A1) (hereinafter – van den Ende) in view of Asada et al. (US 7641614 B2) (hereinafter – Asada).


Regarding claim 1, van den Ende discloses An apparatus, comprising (Abstract):
 a light source (FIG. 5a and 5b, “light source 14”);
a light sensor configured to sense light signals emitted by the light source (FIG. 5a and 5b, “light sensor 12”); and
an actuator configured to lift a surface of skin tissue that is in contact with a side of the actuator in order to create an optical path through at least part of the lifted skin tissue from the light source to the light sensor for transmissive photoplethysmography (FIG. 5a and 5b, “actuator 5”, see also para. [0070], “Further, EAPs can easily be manufactured into various shapes. Thus, electro-active polymer materials can easily be integrated into wearable apparatus 1 (such as clothing, a watch or a patch).” See further para. [0107], “In use, the feedback sensor 7 measures the pressure of contact between the sensor element 12 and the user's body 2. The feedback sensor 7, for example, is a capacitive sensor, a strain senor or a piezoelectric sensor. When a change in the pressure of contact is detected, the controller 9 adjusts the actuator 5 wherein movement of the actuator 5 compensates for the detected change in contact pressure.” See further para. [0099], “or they can be arranged on generally opposite sides of the part of the body of the subject (in which case the light sensor 12 measures light from the light source 14 that is transmitted by (i.e. that passes through) the part of the body of the subject).” And further para. [0131], “In general, skin and tissue are relatively flexible and therefore the force required to maintain close contact pressure between a user's body and the wearable part of the apparatus may be high.” Actuation causes skin to lift into device and light transmits through the lifted part and is sensed on the other side.)b,
van den Ende fails to disclose the light source and the light sensor both being on the side of the actuator and being in contact with the surface of the skin tissue.
However, in the same field of endeavor, Asada teaches the light source and the light sensor both being on the side of the actuator and being in contact with the surface of the skin tissue (FIG. 8 and col. 13 lines 30-54, “As a result of the pulling force, the actuators 810, the array of photodetectors 804, and the LED 808 are pressed against the skin with an appropriate pressure. FIG. 8 illustrates conceptual light paths 812 from the LED 808 to the array of photodetectors 804.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by van den Ende to include sensor contact as taught by Asada in order to obtain optimal signal quality (Col. 14, lines 27-53, “The intelligent assistance of the sensor unit 800 helps ensure that an optimal signal is achieved and that a comfortable cuff pressure is achieved. Moreover, the sensor also advantageously ensures that the component of the device that applies external pressure is properly located directly over the artery when, and only when, the optical signal is properly located (by dint of the relationship between the device's geometry, the geometry of the patient's skin/tissue/artery, and patterns of light-propagation through the patient's skin/tissue/artery.”).
Regarding claim 2, van den Ende and Asada teach The apparatus of claim 1, further comprising at least one processor configured to analyze light signals emitted by the light source and sensed by the light sensor (Para. [0011], “a controller configured to process a measurement of the feedback sensor and to control the actuator to adjust the position of the sensor based on the measurement of the feedback sensor.”).
Regarding claim 3, van den Ende and Asada teach The apparatus of claim 2, wherein the at least one processor is configured to control the actuator based at least in part on an analysis of the sensed light signals (Para. [0011], “a controller configured to process a measurement of the feedback sensor and to control the actuator to adjust the position of the sensor based on the measurement of the feedback sensor.”).
Regarding claim 4, van den Ende and Asada teach The apparatus of claim 1, wherein: the actuator is configured to lift surface of skin tissue in an actuated state (FIG. 5a and 5b, “light source 14”);
the actuator is configured to have a non-actuated state, without any lifting of the surface of the skin tissue (Para. [0011], “a controller configured to process a measurement of the feedback sensor and to control the actuator to adjust the position of the sensor based on the measurement of the feedback sensor.” Actuator can be pulling or pushing or flat.); and
the apparatus further comprises a further light sensor positioned to sense light signals emitted by the light source and reflected from the skin tissue for reflective photoplethysmography, the reflective photoplethysmography when the actuator is configured to have a non-actuated state (para. [0099], “or they can be arranged on generally opposite sides of the part of the body of the subject (in which case the light sensor 12 measures light from the light source 14 that is transmitted by (i.e. that passes through) the part of the body of the subject).”).
Regarding claim 5, van den Ende and Asada teach The apparatus of claim 4, wherein the further light sensor is positioned, when the apparatus is positioned adjacent the surface of the skin tissue, to sense light signals emitted by the light source and reflected from the skin tissue and without any lifting of the skin surface by the actuator (FIG. 5a and 5b).
Regarding claim 6, van den Ende and Asada teach The apparatus of claim 4, further comprising at least one processor configured to analyze light signals emitted by the light source and sensed by the light sensor (Para. [0011], “a controller configured to process a measurement of the feedback sensor and to control the actuator to adjust the position of the sensor based on the measurement of the feedback sensor.”),
wherein the at least one processor is configured to analyze light signals emitted by the light source and sensed by the light sensor when operating in a transmissive-photoplethysmography mode (Para. [0011], “a controller configured to process a measurement of the feedback sensor and to control the actuator to adjust the position of the sensor based on the measurement of the feedback sensor.” And para. [0093], “photoplethysmography (PPG) sensor, ”Transmissive and reflective photoplethysmography are well known alternatives to each other.),
and configured to analyze light signals emitted by the light source and sensed by the further light sensor when operating in a reflective-photoplethysmography mode (Para. [0011], “a controller configured to process a measurement of the feedback sensor and to control the actuator to adjust the position of the sensor based on the measurement of the feedback sensor.” And para. [0093], “photoplethysmography (PPG) sensor, “Transmissive and reflective photoplethysmography are well known alternatives to each other.).
Regarding claim 7, van den Ende and Asada teach The apparatus of claim 1, wherein the actuator comprises a membrane, and the light sensor and light source are on a side of the membrane that is also the side of the actuator (Para. [0070], “Further, EAPs can easily be manufactured into various shapes. Thus, electro-active polymer materials can easily be integrated into wearable apparatus 1 (such as clothing, a watch or a patch).” And para. [0099], “or they can be arranged on generally opposite sides of the part of the body of the subject (in which case the light sensor 12 measures light from the light source 14 that is transmitted by (i.e. that passes through) the part of the body of the subject).”).
Regarding claim 8, van den Ende and Asada teach The apparatus of claim 1, wherein the apparatus is configured to sealingly attach to the surface of the skin tissue (Para. [0070], “Further, EAPs can easily be manufactured into various shapes. Thus, electro-active polymer materials can easily be integrated into wearable apparatus 1 (such as clothing, a watch or a patch).”).
Regarding claim 9, van den Ende and Asada teach The apparatus of claim 7, further comprising a spring configured to urge the membrane away from the surface of the skin tissue (FIG. 8 and para. [0132], “The biasing member 21 is a spring, and is positioned within the housing 20 between the roof of the housing and the sensor element 12.”).
Regarding claim 10, van den Ende and Asada teach The apparatus of claim 7, further comprising a housing defining an internal cavity for enabling the membrane to move in order to lift the surface of the skin tissue (FIG. 5a and 5b, “housing 20”).
Regarding claim 11, van den Ende and Asada teach The apparatus of claim 1, further comprising a sensor for sensing pressure applied to the surface of the skin tissue by the actuator and further comprising one of more processors configured to operate in accordance with a feedback loop in which a light signal sensed by the light sensor is analyzed over a period of time, and contact pressure applied to the surface of the skin tissue is adjusted over that period of time to obtain a reading (Para. [0015], “The feedback sensor may be configured to measure a change in the contact force between the physiological parameter sensor and the subject.”).
Regarding claim 12, van den Ende and Asada teach The apparatus of claim 1, wherein the actuator comprises an electro-active polymer pump (Para. [0015], “The feedback sensor may be configured to measure a change in the contact force between the physiological parameter sensor and the subject.”).
Regarding claim 13, van den Ende and Asada teach The apparatus of claim 1, wherein the apparatus is a wearable device (FIG. 6).
Regarding claim 14, van den Ende discloses A method comprising Abstract):
controlling lifting a surface of skin tissue that is in contact with a side of an actuator in order to create an optical path through at least part of the lifted skin tissue from a light source to a light sensor for transmissive photoplethysmography (FIG. 5a and 5b, “actuator 5”, see also para. [0070], “Further, EAPs can easily be manufactured into various shapes. Thus, electro-active polymer materials can easily be integrated into wearable apparatus 1 (such as clothing, a watch or a patch).” See further para. [0107], “In use, the feedback sensor 7 measures the pressure of contact between the sensor element 12 and the user's body 2. The feedback sensor 7, for example, is a capacitive sensor, a strain senor or a piezoelectric sensor. When a change in the pressure of contact is detected, the controller 9 adjusts the actuator 5 wherein movement of the actuator 5 compensates for the detected change in contact pressure.” See further para. [0099], “or they can be arranged on generally opposite sides of the part of the body of the subject (in which case the light sensor 12 measures light from the light source 14 that is transmitted by (i.e. that passes through) the part of the body of the subject).” And further para. [0131], “In general, skin and tissue are relatively flexible and therefore the force required to maintain close contact pressure between a user's body and the wearable part of the apparatus may be high.” Actuation causes skin to lift into device and light transmits through the lifted part and is sensed on the other side.),
van den Ende fails to disclose the light source and the light sensor both being on the side of the actuator and being in contact with the surface of the skin tissue.
However, in the same field of endeavor, Asada teaches the light source and the light sensor both being on the side of the actuator and being in contact with the surface of the skin tissue (FIG. 8 and col. 13 lines 30-54, “As a result of the pulling force, the actuators 810, the array of photodetectors 804, and the LED 808 are pressed against the skin with an appropriate pressure. FIG. 8 illustrates conceptual light paths 812 from the LED 808 to the array of photodetectors 804.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by van den Ende to include sensor contact as taught by Asada in order to obtain optimal signal quality (Col. 14, lines 27-53, “The intelligent assistance of the sensor unit 800 helps ensure that an optimal signal is achieved and that a comfortable cuff pressure is achieved. Moreover, the sensor also advantageously ensures that the component of the device that applies external pressure is properly located directly over the artery when, and only when, the optical signal is properly located (by dint of the relationship between the device's geometry, the geometry of the patient's skin/tissue/artery, and patterns of light-propagation through the patient's skin/tissue/artery.”).
Regarding claim 15, van den Ende discloses A non-transitory computer-readable storage medium encoded with a computer program comprising computer program instructions that, when performed by at least one processor (Abstract),
cause control of lifting of a surface of skin tissue that is in contact with an actuator to create an optical path through at least part of the lifted skin tissue from a light source to a light sensor for transmissive photoplethysmography (FIG. 5a and 5b, “actuator 5”, see also para. [0070], “Further, EAPs can easily be manufactured into various shapes. Thus, electro-active polymer materials can easily be integrated into wearable apparatus 1 (such as clothing, a watch or a patch).” See further para. [0107], “In use, the feedback sensor 7 measures the pressure of contact between the sensor element 12 and the user's body 2. The feedback sensor 7, for example, is a capacitive sensor, a strain senor or a piezoelectric sensor. When a change in the pressure of contact is detected, the controller 9 adjusts the actuator 5 wherein movement of the actuator 5 compensates for the detected change in contact pressure.” See further para. [0099], “or they can be arranged on generally opposite sides of the part of the body of the subject (in which case the light sensor 12 measures light from the light source 14 that is transmitted by (i.e. that passes through) the part of the body of the subject).” And further para. [0131], “In general, skin and tissue are relatively flexible and therefore the force required to maintain close contact pressure between a user's body and the wearable part of the apparatus may be high.” Actuation causes skin to lift into device and light transmits through the lifted part and is sensed on the other side.),
van den Ende fails to disclose the light source and the light sensor both being on the side of the actuator and being in contact with the surface of the skin tissue.
However, in the same field of endeavor, Asada teaches the light source and the light sensor both being on the side of the actuator and being in contact with the surface of the skin tissue (FIG. 8 and col. 13 lines 30-54, “As a result of the pulling force, the actuators 810, the array of photodetectors 804, and the LED 808 are pressed against the skin with an appropriate pressure. FIG. 8 illustrates conceptual light paths 812 from the LED 808 to the array of photodetectors 804.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by van den Ende to include sensor contact as taught by Asada in order to obtain optimal signal quality (Col. 14, lines 27-53, “The intelligent assistance of the sensor unit 800 helps ensure that an optimal signal is achieved and that a comfortable cuff pressure is achieved. Moreover, the sensor also advantageously ensures that the component of the device that applies external pressure is properly located directly over the artery when, and only when, the optical signal is properly located (by dint of the relationship between the device's geometry, the geometry of the patient's skin/tissue/artery, and patterns of light-propagation through the patient's skin/tissue/artery.”).
Regarding claim 16, van den Ende and Asada teach The apparatus of claim 1, wherein: the actuator is configured to lift the surface of the skin tissue in an actuated state to position the light source and light sensor to enable performance of the transmissive photoplethysmography (FIG. 5a and 5b, “light source 14”); and
the actuator is configured to have a non-actuated state, without any lifting of the surface of the skin tissue, to position the light source and light sensor to enable performance of reflective photoplethysmography (Para. [0011], “a controller configured to process a measurement of the feedback sensor and to control the actuator to adjust the position of the sensor based on the measurement of the feedback sensor.” Actuator can be pulling or pushing or flat.).
Regarding claim 17, van den Ende and Asada teach The apparatus of claim 16, further comprising one or more processors configured to cause the actuator to switch between the actuated and non-actuated states (FIG. 5a and 5b, “light source 14”), and
configured to   analyze light signals emitted by the light source and sensed by the light sensor, wherein the at least one processor is configured to analyze light signals emitted by the light source and sensed by the light sensor when operating in the actuated state to perform the transmissive- photoplethysmography (Para. [0011], “a controller configured to process a measurement of the feedback sensor and to control the actuator to adjust the position of the sensor based on the measurement of the feedback sensor.” Actuator can be pulling or pushing or flat.), and
configured to analyze light signals emitted by the light source and sensed by the light sensor when operating in the non-actuated stated to perform reflective- photoplethysmography (para. [0099], “or they can be arranged on generally opposite sides of the part of the body of the subject (in which case the light sensor 12 measures light from the light source 14 that is transmitted by (i.e. that passes through) the part of the body of the subject).”).
Regarding claim 18, van den Ende and Asada teach The apparatus of claim 10, wherein the membrane comprises multiple electrodes on opposing sides of the membrane, wherein in response to electrical signals being applied to the multiple membranes, an electrostatic force is formed between the electrodes on the opposing faces of the membrane, bringing the multiple electrodes closer together and squeezing the membrane, which weakens the membrane, and the membrane deforms under force applied by the spring (FIG.2a and 2b, and para. [0083], “The device comprises an electroactive polymer layer 10 sandwiched between electrodes 11, 13 on opposite sides of the electroactive polymer layer 10.”).
Regarding claim 19, van den Ende and Asada teach The apparatus of claim 18, wherein: the actuator is configured to lift the surface of the skin tissue in an actuated state to position the light source and light sensor to enable performance of the transmissive photoplethysmography (FIG. 5a and 5b, “light source 14”);
the actuator is configured to have a non-actuated state, without any lifting of the surface of the skin tissue, to position the light source and light sensor to enable performance of reflective photoplethysmography (Para. [0011], “a controller configured to process a measurement of the feedback sensor and to control the actuator to adjust the position of the sensor based on the measurement of the feedback sensor.” Actuator can be pulling or pushing or flat.);
the apparatus further comprises one or more processors configured to cause the actuator to switch between the actuated and non-actuated states, to apply the electrical signals to the multiple electrodes in the actuated state, and to not cause the electric signal to be applied to the multiple electrodes in the non-actuated state (para. [0099], “or they can be arranged on generally opposite sides of the part of the body of the subject (in which case the light sensor 12 measures light from the light source 14 that is transmitted by (i.e. that passes through) the part of the body of the subject).”).
Regarding claim 20, van den Ende and Asada teach The apparatus of claim 7, wherein the light sensor and light source are positioned to be on opposite ends of the side of the membrane, and when the actuator is configured to lift the surface of the skin tissue, the light sensor and light source are on opposite sides of the lifted skin tissue, the lifted skin tissue has a portion between the light sensor and light source, and the optical path is from the light source, though the lifted skin tissue, and to the light sensor (FIG.2a and 2b, and para. [0083], “The device comprises an electroactive polymer layer 10 sandwiched between electrodes 11, 13 on opposite sides of the electroactive polymer layer 10.” And para. [0099], “or they can be arranged on generally opposite sides of the part of the body of the subject (in which case the light sensor 12 measures light from the light source 14 that is transmitted by (i.e. that passes through) the part of the body of the subject).”).


Response to Arguments
Applicant’s arguments with respect to claim 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      


/DEVIN B HENSON/Primary Examiner, Art Unit 3791